           Case 8:20-cv-00239-GLS Document 1 Filed 01/27/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 LINDSAY FORD, LLC
 11250 Veirs Mill Road
 Wheaton, MD 20902,

        Plaintiff,

 vs.                                                Case No.: 8:20-CV-00239

 LEXINGTON INSURANCE COMPANY,                       Removed from the Circuit Court of Maryland
 100 Summer Street                                  for Montgomery County, Case No. 475663-V
 Boston, MA 02110,

        Defendant.

                                     NOTICE OF REMOVAL

        Defendant, Lexington Insurance Company (“LIC”) by and through its counsel James D.

Skeen, Terry L. Goddard Jr., and Skeen & Kauffman LLP, pursuant to 28 U.S.C. §§1332, 1441,

and 1446, hereby removes the above captioned action from the Circuit Court of Maryland for

Montgomery County (the “State Court”) to the United States District Court for the District of

Maryland, and alleges as follows:

I.      THE STATE COURT ACTION

     1. On November 20, 2019, Plaintiff, Lindsay Ford, LLC (“Lindsay”) commenced this action

against LIC by filing its Complaint in the State Court, which is captioned Lindsay Ford, LLC vs.

Lexington Insurance Company, Case No. 475663-V (the “State Action”). The Complaint is

attached as Exhibit 1.

     2. This action is a civil suit in which Lindsay has asserted claims for declaratory relief and

breach of contract.
            Case 8:20-cv-00239-GLS Document 1 Filed 01/27/20 Page 2 of 5



      3. On January 7, 2020, LIC, through the Maryland Insurance Administration pursuant to

Md. Ann. Code, Ins. Art., §4-107, received a copy of the Complaint, which is the initial pleading

setting forth the claim for relief upon which this action is based.

II.      THIS COURT’S SUBJECT MATTER JURISDICTION

      4. "The district courts shall have original jurisdiction of all civil actions where the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between-citizens of different States." 28 U.S.C. §1332(a)(l).

      5. This action satisfies the complete-diversity-of-citizenship requirement of 28 U.S.C.

§1332(a)(l) because Plaintiff and Defendant are citizens of different states. Because both

Plaintiff and Defendant are corporations, they are citizens of the state where they are

incorporated and the state where they maintain their principal places of business. 28 U.S.C.

§1332(c)(l); Central West Virginia Energy Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d

101, 102 (4th Cir. 2011). Plaintiff is incorporated in the State of Maryland, and its principal

place of business is located at 11250 Veirs Mill Road, Wheaton, Maryland 20902. For purposes

of diversity, Plaintiff is therefore a citizen of Maryland.

      6. Defendant is incorporated in the State of Delaware and has its principal place of business

located at 99 High Street, Floor 24, Boston, MA 02110. For purposes of diversity, Defendant is

thus a citizen of Delaware and Massachusetts.

      7. Because Plaintiff, a citizen of Maryland, and Defendant, a citizen of Delaware and

Massachusetts, are citizens of different states, complete diversity exists.

      8. The matter in controversy exceeds $75,000, exclusive of interest and costs. In each cause

of its two causes of action, Plaintiff requests damages in excess of $75,000. See, e.g., Exhibit 1,

¶¶ 65 & 80.
             Case 8:20-cv-00239-GLS Document 1 Filed 01/27/20 Page 3 of 5



III.      REMOVAL JURISDICTION

       9. This action is properly removed pursuant to 28 U.S.C. §§1441 & 1446.

       10. Under 28 U.S.C.§1441(a), "any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant

or defendants, to the district court of the United States for the district and division embracing

the place where such action is pending."

       11. Plaintiff filed this action in the Circuit Court of Maryland for Montgomery

County. The United States District Court for the District of Maryland is the judicial district

embracing Montgomery County, Maryland, the place where the State Action was brought,

and, therefore, is the proper district court to which this case should be removed. 28 U.S.C. §§

1441(a) & 1446(a).

       12. 28 U.S.C. §1441(b) provides that an "action shall be removable only if none of the

parties in interest properly joined and served as defendants is a citizen of the State in which the

action is brought." Defendant is not a citizen of Maryland.

       13. Pursuant to 28 U.S.C. §1446(a), Defendant is simultaneously filing with this Notice of

Removal copies of "all process, pleadings, and orders served" on Defendant in this action, which

is the Complaint and the attendant Montgomery County Maryland orders. Exhibit 1.

       14. Pursuant to 2 8 U . S . C . §1446(b)(1), Defendant has filed this Notice of Removal

within 30 days of receiving the Complaint in this matter. Defendant received the Complaint

on January 7, 2020. It is filing this Notice of Remova1 20 days later on January 27, 2020.

       15. Pursuant to28 U.S.C. §1446(d), on January 27, 2020 a Notice of Filing of Notice of

Removal was served on Plaintiff and filed with the State Court's Civil Clerk's Office. Exhibit 2.
          Case 8:20-cv-00239-GLS Document 1 Filed 01/27/20 Page 4 of 5



   16. In fling this Notice of Removal, Defendant denies that Plaintiff has stated a claim for

which relief may be granted and denies that Plaintiff has been damaged in any manner.

Defendant does not waive, and specifically reserves, any and all objections as to service,

personal jurisdiction, venue, defenses, exceptions, rights, and motions.

       WHEREFORE, Defendant Lexington Insurance Company respectfully requests that the

above-captioned action pending before the Circuit Court of Maryland for Montgomery County

be removed to the United States District Court for the District of Maryland.

       Respectfully submitted this 27th day of January, 2020.


                                             /s/ James D. Skeen
                                             James D. Skeen (Trial Bar No.: 00010)
                                             Terry L. Goddard Jr. (Trial Bar No.: 15460)
                                             SKEEN & KAUFFMAN LLP
                                             1311 Cox Street
                                             Baltimore, MD 21211
                                             Phone:         (410) 625-2252
                                             Fax:           (410) 625-2292
                                             jskeen@skaufflaw.com
                                             tgoddard@skaufflaw.com

                                             Attorneys for Defendant
          Case 8:20-cv-00239-GLS Document 1 Filed 01/27/20 Page 5 of 5




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 27th day of January, 2020, I have caused a copy of the

foregoing to be mailed to the individuals and/or entitles listed below by United States Postal

Service First-Class Mail postage pre-paid as follows:

 Rosalyn Tang                                     Alexander P. Creticos
 Matthew M. May                                   Miles & Stockbridge P.C.
 Miles & Stockbridge P.C.                         100 Light Street
 11 North Washington Street, Suite 700            Baltimore, MD 21202
 Rockville, MD 20850
                                                  Attorneys for Plaintiff
 Attorneys for Plaintiff

                                             /s/ Terry L. Goddard Jr.
                                             Terry L. Goddard Jr.
